Title: To Thomas Jefferson from De Saint-Paterne, 3 March 1787
From: Saint-Paterne, M. de
To: Jefferson, Thomas



Monsieur
A Versailles le 3. mars 1787.

Les vertus de Mr. Washington m’ont inspiré le désir de faire des vers pour son Portrait; j’ai l’honneur de vous les envoyer avec la lettre que je vous supplie de faire parvenir à Messieurs les membres du Congrès, si vous la jugez favorablement. Je remets ma cause entre vos mains, et quelque soit vôtre jugement il ne diminuera rien des sentiments reconnoissants et respectueux avec lesquels j’ai l’honneur d’être, Monsieur Vôtre trés humble et trés obéissant serviteur,

de Saint-Paterneofficier de la grande Fauconnerie,cour des princes.

